Case 1:19-cv-04856 Document1 Filed 05/24/19 Page 1 of9

Martin F. Casey

CASEY & BARNETT, LLC
305 Broadway, Suite 1202
New York, New York 10005
mfc@caseybarnett.com
Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
DAN-BUNKERING (AMERICA), INC. and
A/S DAN-BUNKERING LTD., 19 Civ.
Plaintiffs,
COMPLAINT
-against-
KAMCA TRADING §.A.,
Defendant.
x

Plaintiffs DAN-BUNKERING (AMERICA), INC. and A/S DAN-BUNKERING LTD.,
by their attorneys, CASEY & BARNETT, LLC, as and for their Complaint against defendant,
KAMCA TRADING S.A. (““KAMCA”), allege upon information and belief as follows:

NATURE OF THE ACTION

1. This is an action for breach of contract, breach of warranty, misrepresentation,
and negligence, based on Defendant KAMCA’s sale, provision, and delivery of unsuitable,
substandard, defective, contaminated, unfit, non-conforming, and off-specification bunker fuel to
the M/V PANORIA (the “Vessel”). The bunker fuel was provided pursuant to a contract entered
into by KAMCA with Plaintiffs (the “Contract”) on or about May 15, 2018. Plaintiffs, in turn,
entered into a May 23, 2018 contract for the supply of the same bunker fuel with the charterers
of the Vessel, non-party Hudson Shipping Lines, Inc. Upon information and belief, this bunker

fuel caused significant damage and performance problems to the Vessel, and the charterers have
Case 1:19-cv-04856 Document1 Filed 05/24/19 Page 2 of 9

commenced London arbitration against Plaintiffs by way of a Notice of Arbitration sent on

November 14, 2018. Plaintiffs hereby seek full indemnity from KAMCA for any damages which

Plaintiffs may incur to the charterers or any other parties in connection with the bunker fuel

supplied by KAMCA, and for any costs incurred (including attorneys’ fees) in this proceeding.
THE PARTIES

2. Plaintiff DAN-BUNKERING (AMERICA) INC. is a corporation organized and
existing under the laws of the state of Texas, with a principal place of business at 840 Gessner
Road, Suite 210, Houston, Texas 77024.

3. Plaintiff A/S DAN-BUNKERING LTD. is a Danish corporation with a principal
place of business at Strandvejen 5, 5500 Middelfart, Denmark, and at all relevant times was the
corporate parent of Plaintiff DAN-BUNKERING (AMERICA) INC.

4, Upon information and belief, Defendant KAMCA is a company organized and
existing under the laws of Switzerland, with a principal place of business at Rue des Pilettes 1,
Fribourg, 1700, Switzerland.

JURISDICTION AND VENUE

5. This is an admiralty and maritime claim within the meaning of Rule 9(h) of the

Federal Rules of Civil Procedure and the action falls within the Court’s subject matter

jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1333.
Case 1:19-cv-04856 Document1 Filed 05/24/19 Page 3 of 9

6. This Court has personal jurisdiction over KAMCA because, among other things,
pursuant to the terms of the Contract with plaintiffs (see copy of KAMCA General Terms and
Conditions of Sale attached hereto as Exhibit A), KAMCA has consented to exclusive
jurisdiction in the United States District Court for the Southern District of New York for
litigation of any disputes relating to the Contract, and has thereby waived any available
jurisdictional defenses based on lack of personal jurisdiction, improper venue, or forum non
conveniens for claims related to the Contract.

7. Venue is proper based on 28 U.S.C. § 1391(c)(3) because KAMCA is a foreign
entity that does not reside within the United States, and because KAMCA has consented to
exclusive jurisdiction before the United States District Court for the Southern District of New
York and thereby waived any available jurisdictional defenses based on lack of personal
jurisdiction, improper venue, or forum non conveniens for claims related to the Contract.

FACTS

8. On or about May 15, 2018, Plaintiffs as Buyer, entered into the Contract with
KAMCA, as Seller, by which KAMCA agreed to supply approximately 1,175 metric tons of
bunker fuel to the Vessel.

9. On or about May 23, 2018, Plaintiffs as seller, entered into a contract with the
charterers of the Vessel, non-party Hudson Shipping Lines, Inc., as buyer, for the supply of

bunker fuel to the Vessel.
Case 1:19-cv-04856 Document 1 Filed 05/24/19 Page 4 of 9

10. Onor about May 25, 2018, a barge hired by KAMCA delivered approximately
1,175 metric tons of unsuitable, substandard, defective, contaminated, unfit, non-conforming,
and off-specification bunker fuel (hereinafter “Bad Fuel”) to the Vessel while she was alongside
Balboa Anchorage in Panama. On that same day a Bunker Delivery Receipt was issued
memorializing the delivery of the Bad Fuel to the Vessel. A copy of the Bunker Delivery Receipt
is annexed hereto as Exhibit B.

11. Upon information and belief, KAMCA produced, manufactured, stored, sold,
supplied, and/or delivered the Bad Fuel.

12. Upon information and belief, on June 1, 2018, the Vessel first used the Bad Fuel.

13. | Upon information and belief, the Vessel’s use of the Bad Fuel began to cause
significant damage and performance problems to the Vessel.

14. On July 10, 2018, the charterers first put Plaintiffs on notice of a claim for
damages relating to the Bad Fuel. Plaintiffs, in turn, provided notice of the claim to KAMCA,
who immediately acknowledged receipt of said notice.

15. | Upon information and belief, on or about July 11, 2018, the Vessel was required
to be towed to Singapore as a result of the performance problems caused by the Bad Fuel.

16, Upon information and belief, on or about August 8, 2018, the Bad Fuel was
removed from the Vessel.

17. Plaintiffs have submitted their demand to KAMCA with respect to the damages
incurred by KAMCA’s failure to sell and supply bunker fuel meeting the proper and contracted
specifications. However, despite this demand, KAMCA has not compensated Plaintiffs for its

losses or accepted responsibility for Plaintiffs’ potential liability to the charterers.
Case 1:19-cv-04856 Document1 Filed 05/24/19 Page 5of9

18. _— Plaintiffs were without fault in causing and/or contributing to the damages
asserted in this Complaint. The contamination of the bunker fuel was legally caused solely by the
acts, omissions, or other conduct of KAMCA, or by its breaches of the applicable contract and
negligent acts or failures to act. The source of all damages, costs, and expenses incurred by
Plaintiffs is KAMCA’s provision of unsuitable, substandard, defective, contaminated, unfit,
nonconforming, off-specification bunker fuel.

19. Plaintiffs have complied with all conditions precedent to the maintenance of all
causes of action asserted in this proceeding.

FIRST CAUSE OF ACTION
(Breach of Contract)

20. ‘Plaintiffs repeat, reiterate and re-allege each and every paragraph and allegation in
the preceding paragraphs as if fully set forth herein.

21. | KAMCA is engaged in the business of selling, marketing, transporting, and/or
otherwise providing marine fuels to customers. By virtue of its Contract with Plaintiffs, KAMCA
agreed to provide bunker fuel to the Vessel which was to meet certain identifiable and industry-
standard specifications. In particular, the contractual recap specified that the fuel was to comply
with ISO08217:2010 standards, which provide:

5.3 Fuels shall be free from any material that renders the fuel unacceptable for use in
marine applications

5.5 The fuel shall not contain any additive at the concentration used in the fuel, or any
added substance or chemical waste that

(a) jeopardizes the safety of the ship or adversely affects the performance
of the machinery; ...

22. | However, KAMCA provided bad bunker fuel to the Vessel that was out of

specification, unsuitable, substandard, defective, and/or contaminated in breach of contract.
Case 1:19-cv-04856 Document1 Filed 05/24/19 Page 6 of 9

23. The foregoing acts or failures to act as contracted by KAMCA proximately
caused significant damages to Plaintiffs. Plaintiffs hereby seek recovery of all damages, costs,
expenses, interest, and attorneys’ fees that have been or may be incurred as a result of KAMCA’s
contractual breaches.

SECOND CAUSE OF ACTION
(Breach of Warranties/Misrepresentation)

24, Plaintiffs repeat, reiterate and re-allege each and every paragraph and allegation in
the preceding paragraphs as if fully set forth herein.

25. | KAMCA warranted that the bunker fuel would meet certain identifiable and
industry-standard specifications. However, KAMCA provided to and loaded aboard the Vessel
Bad Fuel that was out of specification, unsuitable, substandard, defective, and/or contaminated in
breach of express warranties made and owed by KAMCA to Plaintiffs.

26. Additionally, KAMCA’s provision and loading of Bad Fuel that was out of
specification, unsuitable, substandard, defective, and/or contaminated aboard the Vessel
constitutes a breach of implied warranties, including but not limited to quality and/or fitness for
purpose and freedom from harmful defects, made and owed by KAMCA to Plaintiffs.

27. Alternatively, KAMCA’s provision to and loading aboard the Vessel of Bad Fuel
that was out of specification, unsuitable, substandard, defective, and/or contaminated constitutes
a material misrepresentation by KAMCA to Plaintiffs as to the quality and/or fitness for purpose
of the fuel, which was relied upon by Plaintiffs to their detriment. KAMCA knew, or should
have known, about the unsuitable, substandard, defective, and/or contaminated condition of the
bad fuel. Plaintiffs are entitled to relief from the intentional and/or negligent misrepresentation of

the quality and nature of the bad fuel.
Case 1:19-cv-04856 Document1 Filed 05/24/19 Page 7 of 9

28. The Bad Fuel provided by KAMCA to the Vessel was not of the quality or
condition expressly or impliedly warranted by KAMCA’s description, but was defective as
described above.

29. Alternatively, KAMCA misrepresented the quality, specification, and/or
suitability of the Bad Fuel.

30. ‘Plaintiffs seek recovery of all damages, costs, expenses, interest, and attorneys’
fees that have been or may be incurred as a direct result of KAMCA’s conduct.

THIRD CAUSE OF ACTION
(Negligence)

31. Plaintiffs repeat, reiterate and re-allege each and every paragraph and allegation in
the preceding paragraphs as if fully set forth herein.

32. | KAMCA’s provision to and loading of Bad Fuel aboard the Vessel that was out of
specification, unsuitable, substandard, defective, and/or contaminated constitutes negligence,
gross negligence and wanton disregard.

33. KAMCA owed a duty to Plaintiffs to act non-negligently by loading only suitable
fuel aboard the Vessel, and to ensure the fuel loaded upon the Vessel was industry-standard, not
defective, and not contaminated. KAMCA’s failure to do so constitutes negligence, gross
negligence and/or wanton disregard and KAMCA's breach of its duty proximately caused
damages to Plaintiffs and to the receiving Vessel and other related expenses.

34. Plaintiffs seek recovery of all damages, costs, and expenses that have been or may
be incurred as a result of KAMCA’s conduct.

DAMAGES
35. Plaintiffs repeat, reiterate and re-allege each and every paragraph and allegation in

the preceding paragraphs as if fully set forth herein.
Case 1:19-cv-04856 Document 1 Filed 05/24/19 Page 8 of 9

36. | Upon information and belief, as a result of the acts or failures to act by KAMCA,
out of specification, unsuitable, substandard, defective, contaminated, and/or Bad Fuel was
delivered to the Vessel, resulting in significant physical damage, loss of use, fees, and other
expenses arising from the Vessel’s use of the bad fuel supplied by KAMCA.

37. Plaintiffs hereby seek recovery for any loss, damage or liability incurred by
Plaintiffs in respect to the provision of bad fuel to the Vessel, including, but not limited to,
damage to the Vessel, the cost of replacement fuel, survey and inspection fees, chemical analysis
fees, downtime, loss of use/revenue, cleaning and disposal expenses, administrative and
overhead costs, expert fees, as well as pre-judgment and post-judgment interest, attorneys’ fees,
costs of suit, and all other damages, costs, and expenses arising from the matters complained of

herein.

WHEREFORE, Plaintiffs DAN-BUNKERING (AMERICA) Inc. and A/S DAN-

BUNKERING LTD. pray:

a. that judgment be entered in favor of Plaintiffs on its causes of action herein
against Defendant KAMCA TRADING S.A., together with attorneys’ fees, costs, and

disbursements of this action; and
Case 1:19-cv-04856 Document1 Filed 05/24/19 Page 9 of 9

b. that judgment be entered in favor of Plaintiffs for such other and further relief as
the Court deems just and proper.
May 24, 2019

New York, New York
532-01

CASEY & BARNETT LLC
Attorneys for Plaintiffs

 

L, zy y ppt td
By: Lf: fe€. he or te 4 /
Martin F. Casey ie
Gregory G. Barnett

305 Broadway, Suite 1202
New York, New York 10005
(212) 286-0225
mfc@caseybarnett.com
ggb@caseybarnett.com
